Case: 4:21-cr-00060-AGF-SPM Doc. #: 4 Filed: 01/27/21 Page: 1 of 2 PageID #: 6
                                                                                          FILED
                                                                                       JAN 2 7 2021
                             UNITED STATES DISTRICT COURT                            U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                   ST. LOUIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 V.                                                 )
                                                    )
                                                          4:21CR060 AGF/SPM .
 SHAQUILLE KIRKENDOLL,                              )
                                                    )
 Defendant.                                         )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

      The United States of America, by and through its Attorneys, Sayler A. Fleming, United States

Attorney for the Eastern District of Missouri, and Kourtney M . Bell, Assistant United States

Attorney for the District, moves the Court to order Defendant detained pending trial and further

requests that a detention hearing be held three days from the date of Defendant's initial appearance

before the United States Magistrate pursuant to Title 18, United States Code, Section 3141, et seq.

      As and for its grounds, the United States of America states as follows:

        1.     Defendant is currently charged with being a felon in possession of a firearm, in

violation of Title 18, United States Code, Section 922(g)(l ).

        2.     Pursuant to Title 18, United States Code, Section 3142(g)(2), the weight of the

evidence against Defendant involves a prohibited person, Defendant, knowingly possessing a

Smith and Wesson, Military and Police, .40 caliber, semiautomatic pistol. The firearm had a

chambered round and 13 live rounds. It is also worth noting Defendant twice attempted to evade

police, physically resisted arrested, and was observed violating numerous vehicle code sections,

including but not limited to: driving a motor vehicle at a high rate of speed in a residential area,

ignoring numerous traffic signals, and driving in the opposition direction on an one-way street.
Case: 4:21-cr-00060-AGF-SPM Doc. #: 4 Filed: 01/27/21 Page: 2 of 2 PageID #: 7




        3.       Pursuant to Title 18, United States Code, Section 3142(g)(3), the history and

characteristics of Defendant's prior conduct includes a Robbery, First-Degree, felony conviction,

and an Armed Criminal Action felony conviction. Both convictions occurred in the State of

Missouri, and it is the United States' understanding that Defendant was on parole for the

aforementioned at the time of the present offense.

        4.       Pursuant to Title 18, United States Code, Section 3142(g)(4), the nature and

seriousness of the danger to any person, or the community, that would be posed by Defendant's

release warrant his detention pending trial. The evidence against Defendant is strong. Defendant

possessed a loaded firearm despite being both a parolee and a prohibited person. Defendant

operated a motor vehicle in a reckless manner, disregarded numerous traffic control devices, and

threatened the safety of others through his conduct. It also appears as though Defendant has failed

to learn from his past mistakes, as he continues to engage in unlawful behavior despite previously

serving a sentence of 12-year confinement. The United States cannot overlook the seriousness of

the facts alleged, and the totality of the circumstances weigh in favor of Defendant's detention

pending trial.

      WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further order a detention hearing three days from the date of Defendant' s initial

appearance.

                                                     Respectfully submitted,

                                                     SAYLER A. FLEMING
                                                     United States Attorney



                                                     sl KOURTNEY M BELL
                                                     KOURTNEY M. BELL, #300171 (CA)
                                                     Assistant United States Attorney
